Citation Nr: 1401339	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, prior to July 12, 2006.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD with major depressive disorder, from July 12, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim for service connection for PTSD with major depressive disorder and assigned a disability rating of 30 percent, effective August 22, 2005.  The Veteran submitted new and material evidence within one year of that rating decision.  In October 2006, the RO denied entitlement to an increased rating for the Veteran's PTSD with major depressive disorder, and continued the previously-assigned 30 percent disability rating.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In April 2009, the RO increased the evaluation assigned for the Veteran's service-connected PTSD with major depressive disorder to 50 percent, effective from July 12, 2006.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after July 12, 2006.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).     

The Board subsequently remanded the claim for entitlement to a disability rating in excess of 50 percent for service-connected PTSD with major depressive disorder, from July 12, 2006 for further development in August 2011.  That development will be discussed in the remand portion of the decision below.  

Also in August 2011, the Board issued a decision denying entitlement to a disability rating in excess of 30 percent for service-connected PTSD with major depressive disorder from August 22, 2005 to July 11, 2006.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2013 Memorandum Decision, the Court set aside the August 2011 Board decision and remanded the matter to the Board for further adjudication consistent with the Court's decision.
The issue of entitlement to a disability rating in excess of 50 percent from July 12, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD with major depressive disorder, prior to July 12, 2006, has been manifested by anxiety, irritability, chronic sleep impairment with frequent nightmares and difficulty in establishing and maintaining effective work and social relationships resulting in occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's PTSD with major depressive disorder, prior to July 12, 2006, has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

Prior to July 12, 2006, the criteria for an initial disability rating of 50 percent for PTSD with major depressive disorder, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for lumbar disc disease.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection for lumbar disc disease was granted was legally sufficient, VA's duty to notify has been satisfied.
 
The duty to assist the Veteran also has been satisfied in this case.  Service treatment records and VA examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, the record contains VA treatment records and lay statements from the Veteran and others in support of his claim.  The Veteran has not informed VA of any other existing records which may be helpful in the adjudication of his claim.  VA is not on notice of any obtainable evidence needed to decide the claim which has not been either sought or obtained.

The Veteran was afforded a VA examination in December 2005, in connection with the his PTSD with major depressive disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (2007).  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this claim.

II. Increased Initial Rating for PTSD with Major Depressive Disorder

As provided above, the Veteran asserts that his service-connected PTSD with major depressive disorder warrants a rating in excess of 30 percent prior to July 12, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently assigned an initial disability rating of 30 percent for PTSD under Diagnostic Code 9411.  

A 30 percent disability rating is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that under Diagnostic Code 9434, used to rate major depressive disorder, the rating criteria are the same as recited above. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

GAF scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran's initial claim for entitlement to service connection for PTSD, received by VA on August 22, 2005, includes a description of waking up at least 3-4 times each night and having nightmares 3-4 nights per week.  He stated that he awakes from the nightmares of his time in service soaked, and has to get up and move around to get his bearings.

Prior to the submittal of his claim for service connection, the Veteran received treatment from the Poplar Bluff, Missouri VA Medical Center (VAMC).  Psychiatric progress notes from May, June, and July 2005 show the Veteran reporting continued problems sleeping and the Veteran's wife describing the Veteran's continued irritability and dysphoria.  On examination, the Veteran is noted to be fairly groomed.  He was also noted to be anxious and irritable, and present a mood which is reportedly depressed with a dysphoric affect and congruent mood.  The Veteran was noted to be cooperative and he seemed to be fully oriented.  The Veteran was alert, coherent, and logical with goal directed thought processes.  The Veteran denied suicidality or homicidality as well as any auditory or visual hallucinations.  His insight and judgment were noted as fair.  GAF scores of 48, 50, and 48 were assigned, respectively.  

The record contains psychological progress notes from the Poplar Bluff VAMC.  A note from August 2005 includes the Veteran reporting a history of anxiety and depression.  Objectively, the Veteran was noted to be open and verbal and the note said he shook repeatedly.  A note from September 2005 indicates that the Veteran shook his leg continually throughout the examination, maintained only fair eye contact, and his affect was blunted.  In October 2005, a psychological progress note indicates that the Veteran reported not doing well.  He was noted to sleep a bit better but still have a prognosis of PTSD and anxiety.  The note says the Veteran stays home.  The Veteran admitted thinking about death but denied being suicidal, and stated that his wife's stepmother just died, and the psychologist noted that had been a bit of an issue.  On examination, the Veteran was found to be tearful with flat affect. 

The record contains a July 2006 PTSD followup evaluation note from the psychologist from Poplar Bluff VAMC who had been regularly treating the Veteran for nearly three years.  The note states that the Veteran currently shows occupational and social impairment with reduced reliability and productivity due to flattened affect, circumstantial, circumlocutory, and stereotyped speech.  The Veteran is noted to have no plans for suicide, but to perseverate on death, wondering if being gone would be better for him and his family.  The psychologist noted ongoing anxiety/panic attacks shown by continual shaking of his extremities.  The Veteran is said to complete obsessional rituals such as nightly checking the perimeter around his home, which interferes with his sleep, and subsequently, his daily routines.  The Veteran had problems understanding complex commands as well as impairment in both short- and long-term memory, frequently forgetting to complete tasks.  The Veteran is also noted to show impaired judgment and impaired abstract thinking.  The psychiatrist said the Veteran has periods of unprovoked violence in which he has put his fist through doors and walls.  The Veteran is said to also suffer from frequent spatial disorientation, with confusion over time and place, and have disturbance of both motivation and mood.  Finally, the record states that the Veteran has difficulty in establishing and maintaining effective relationships both socially and at work, and notes that the Veteran has no close friends.  

Regular Poplar Bluff VAMC psychiatric progress notes from August 2005 through June 2006 show the Veteran reporting only sleeping from between 2 to 4 hours each night.  The Veteran's wife was consulted for a number of these, with her sometimes reporting the Veteran was sleeping a little better, but often indicating that the Veteran continued to experience irritability and anxiety.  The clinical findings and diagnosis were essentially the same, finding major depression disorder single episode severe without major psychotic features.  Examination showed the Veteran to be fairly groomed and unusually calm.  His mood was described as euthymic and his affect congruent.  He was cooperative and fully oriented and alert.  He was coherent and logical with goal directed thought processes.  He denied suicidal and homicidal thoughts, as well as visual and auditory hallucinations.  His judgment and insight were fair.  He was diagnosed with major depressive disorder single episode without severe psychotic features.  The psychiatrist indicated that the Veteran had mild to moderate symptoms, including increasing difficulty performing socially and increased tension in family relationships due to untreated depressive symptoms.  The Veteran was alternately assigned either a GAF score of 58 or 60 at each of these meetings.       

The record contains a lay statement from the Veteran's wife from October 2005.  She stated that the Veteran will cringe and jolt during odd times unexpectedly when he sees something that reminds him of his experiences in Vietnam.  She said that the Veteran avoids such situations.  He does not sleep comfortably at night and is an anxious state at times.  The Veteran's wife also wrote that the Veteran's behavior over the years has pushed their marriage to the brink of disaster many times.

The Veteran was afforded a VA examination regarding his PTSD in December 2005.  The VA examiner provided a diagnosis of PTSD and major depressive disorder.  The Veteran reported that he had trouble sleeping, and took medication that allowed him to sleep between 2 to 4 hours at a time.  He experienced nightmares about Vietnam on an almost nightly basis which awaken him frequently.  The Veteran also reported that he felt anxious and agitated most of the time, that he finds it difficult to be around crowds, and is easily startled.  The Veteran stated that he was sometimes afraid of his own temper, as it is somewhat short and he is afraid he may hurt someone.  He denied flashbacks but stated that he thinks about the traumatic situation from Vietnam and pictures it.  The Veteran reported that he was seen by a VA psychologist every month or two and was seen by a VA psychiatrist about the same frequency for medication management.  The Veteran reported having some problems with depression, and noted that he experienced more difficulties with it after he lost a job in 2002 where he had been employed for 15 years.  The Veteran noted that he maintained a relationship with his mother and his brother.  The Veteran also had been married for 39 years at the time of the examination, and stated that he and his wife occasionally argue, as they do not always see eye to eye on things.  He added that he was currently employed as a part time salesman for a supply company, where he had been employed for two years at the date of the examination.  He stated that he worked three days a week and denied any problem or difficulties at work.  The Veteran reported having one friend that he visits with but in general said he does not socialize.

On examination, the Veteran appeared clean-shaven and neatly groomed.  The Veteran was noted as somewhat anxious and apprehensive during the evaluation as indicated by the bouncing of his right leg.  The Veteran's speech was generally clear and discernible and he was cooperative and agreeable during the examination.  The Veteran scored 28 out of 30 on a Folstein mini-mental status examination and was oriented to date, year, month, day, and place.  He had no difficulty with the immediate recall task but could only recall one of the three words he was asked to remember on the delayed recall task.  The Veteran was able to correctly respond to attention and concentration testing.  No abnormal mental trends involving delusions or hallucinations were noted to be present.  The Veteran also denied any present thoughts of homicide or suicide.  A GAF score of 60 was assigned, which indicates moderate symptoms, and encompasses both diagnoses.    
  
The Veteran submitted a claim for an increased rating for his PTSD, which was received by VA on July 12, 2006.  The Veteran included a statement saying he was not getting much rest at night as he should and had nightmares almost every night.  Many times he wakes himself up and is covered with sweat and his heart is pounding.  He said that when this happens, he cannot go back to sleep so walks around checking the doors, windows and walks around the house.  He described mood swings and said his wife told him she felt she had to tiptoe around him because she is afraid of saying or doing anything to trigger his mood swings.

The preponderance of the evidence of record supports the assignment of a 50 percent rating, but no higher, for the Veteran's service-connected PTSD with major depressive disorder, prior to July 12, 2006.  While the Veteran's anxiety, mild memory loss and chronic sleep impairment are contemplated by a 30 percent evaluation, the Veteran's frequent violent nightmares, and difficulty in establishing and maintaining effective work and social relationships are sufficient to qualify him for a 50 percent rating for his PTSD with major depressive disorder.  While the Veteran was noted in the December 2005 VA examination to deny problems or difficulties at work, the Board finds probative the July 2006 PTSD follow-up evaluation note from the Veteran's VAMC psychologist who, after regularly treating the Veteran, assessed occupational and social impairment with reduced reliability.  The psychologist found that the Veteran has difficulty in establishing and maintaining effective relationships, noting that the Veteran had no close friends, and stating that the Veteran had periods of unprovoked violence in which he put his fists through doors and walls.  This is supported by the Veteran's statements to the December 2005 examiner that he had one friend with whom he would occasionally visit, but otherwise did not socialize, and that he sometimes feared that his short temper might result in him hurting someone.

The preponderance of the evidence of record does not, however, support the assignment of a rating in excess of 50 percent for PTSD, prior to July 12, 2006.  Although the evidence of record demonstrates subjective complaints of irritability, anxiety, hypervigilance, nightmares, occasional passive suicidal ideation, and a lack of close friendships, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  While a veteran need not demonstrate the exact symptoms enumerated in the diagnostic code, the United States Court of Appeals for the Federal Circuit has held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki 713 F.3d 112, 117 (Fed. Cir. 2013).

While the July 2006 PTSD followup evaluation indicates that the Veteran showed impaired judgment and impaired abstract thinking and suffered from frequent spatial disorientation with confusion over time and place, the Board finds more probative the regularly-spaced psychiatric progress notes showing that the Veteran regularly demonstrated full alertness and orientation with coherent, logical and goal directed thought processes.  Insight and judgment were also noted to be fair during these psychiatric evaluations.  In weighing these conflicting pieces of evidence, the Board finds particularly probative the fact that no other evidence, either lay or medical in nature, mentions any difficulties with orientation, thinking, or judgment.  

The July 2006 PTSD followup evaluation also includes comments from the Poplar Bluff VAMC psychologist that the Veteran experienced ongoing anxiety/panic attacks, as shown by continual shaking of his extremities and that the Veteran completed obsessional rituals such as nightly checking of the perimeter around his home which interferes with his sleep, and subsequently, his daily routines.  The Board notes that this psychologist and the December 2005 VA examiner made notations that the Veteran shook his leg continuously, indicative of anxiety.  While this behavior likely indicates anxiety, the Board does not find that this behavior is indicative of ongoing panic attacks.  Additionally, the Board finds that the Veteran's walking around the perimeter of his home is a method of coping with his nightmares, and is not an obsessional ritual that interferes with his routine activities.  In the initial claim for entitlement, received August 22, 2005, he stated that after waking up from nightmares, he would need to get up and move around to get his bearings.  In his claim for an increased rating in July 2006, the Veteran wrote that he cannot go back to sleep after waking from a nightmare covered in sweat and with his heart pounding, so he walks around the house checking the doors and windows.   The Board affords great weight to the Veteran's repeated statements that he would walk around the house after waking from a nightmare, and finds that this behavior does not interfere with his routine activities.     
The Board also is cognizant of the GAF scores of 48, 50, and 48 assigned to the Veteran in VAMC psychiatric progress notes from May, June, and July 2005 respectively, reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board notes that these score are in the upper portion of the range of serious symptoms, i.e. are near the line between severe and moderate.  In addition, on these dates, examination showed the Veteran to be fairly groomed, cooperative and fully oriented, alert, coherent and logical with goal directed thought processes.  The Veteran also denied suicidal or homicidal ideation or any auditory or visual hallucinations.  His insight and judgment were also noted as fair.  The elevated GAF scores seem to be due to the Veteran's noted anxiety and depressed and dysphoric affect and mood.  Given that GAF scores are indicative of the examiner's assessment of a veteran's functioning on a particular day, and that the report demonstrates less severe symptomatology, these GAF scores are not considered by the Board to be particularly probative.  

Additionally, beginning in August 2005 and running through June 2006, the same psychiatrist evaluated the Veteran's affect and mood as euthymic, and assigned GAF scores of either 58 or 60.  Given that the appeal period in question begins with an effective date of August 22, 2005, while the earlier records have been taken under consideration, the Board finds the later progress notes to be more probative of the Veteran's state during the relevant period.  
      
The Veteran's symptoms of irritability, anxiety, chronic sleep impairment, frequent nightmares, and social isolation do not rise to the level of severity as those symptoms enumerated under a 70 percent rating.  Additionally, the evidence does not show that the Veteran's symptoms result in deficiencies in most areas.  At the December 2005 examination, the Veteran reported maintaining a relationship with his mother and brother, as well as his wife of approximately 40 years, and thus deficiency in the area of family relations has not been shown.  He also reported that he maintained a part-time job and denied problems or difficulties at work.  As noted above, the preponderance of the evidence also does not show deficiencies in judgment and thinking.  Thus, the evidence does not show deficiencies in most areas due to symptoms of a comparable severity as those included under a 70 percent rating.

As a final point, the assertions of the Veteran have been considered and the Board has fully considered the Veteran's descriptions of his symptomatology as documented in his treatment records and lay statements; however, as indicated above, the evidence of record indicates that, prior to July 12, 2006, the Veteran's PTSD with major depressive disorder has been manifested by symptoms more consistent with a 50 percent evaluation, rather than a higher rating.  The Board notes that the Veteran is competent to report his own symptoms, perceptions, and behaviors that are observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds that his description of his PTSD symptoms is credible.  However, even taking all of the Veteran's contentions regarding his symptoms as true, the picture painted is still not one of occupational and social impairment, with deficiencies in most areas.  Competent evidence concerning the nature and extent of the Veteran's PTSD with major depressive disorder has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated, and are sufficient to form the determination in this matter.

In light of the evidence discussed in the preceding paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates a 50 percent rating, and no more, prior to July 12, 2006.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD with major depressive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria of Diagnostic Code 9411 adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's PTSD is not productive of such manifestations.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his PTSD renders him totally unemployable.  The Veteran reported at his December 2005 VA examination that he worked three days a week in sales for a supply company and has not asserted that he is otherwise unable to procure alternative employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial increased rating for PTSD.

In conclusion, as the preponderance of the evidence is in favor of an increased evaluation for PTSD of 50 percent, but no higher, prior to July 12, 2006, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a disability rating of 50 percent, but no more, for service-connected PTSD with major depressive disorder, prior to July 12, 2006, is granted.


REMAND

Reason for Remand:  To obtain an addendum medical opinion.

Pursuant to the Board's August 2011 remand directives, the Veteran was afforded a VA examination with regard to his PTSD, in October 2011.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner opined that the Veteran's level of occupational and social impairment could be best summarized as occupational and social impairment with reduced reliability and productivity.  While the examination report captured the Veteran's reported history, and noted that the Veteran had been receiving treatment regularly through the VA, there is no indication that the examiner took the Veteran's treatment records into consideration when making his assessment.  Also, no rationale or explanation is included regarding the examiner's conclusion about occupational and social impairment.  

The VA examiner's opinion is inadequate because he did not to provide a well-supported rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, the October 2011 examination report indicated that the VA examiner did not review the Veteran's claims file, but did review the electronic VA medical records.  A supplemental note from the same examiner, entered November 2011, stated that the Veteran's VA claims file was reviewed.  However, the supplemental opinion and rationale relate to the etiology of the Veteran's PTSD, and not the severity.  The Board finds that a supplemental opinion is warranted. 

Accordingly, the claim is REMANDED for the following action:

1.  Refer the Veteran's claims file to the examiner who conducted the October 2011 VA examination, or if unavailable, to another suitably qualified VA medical professional for a supplemental opinion.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must review all pertinent records associated with the claims file and provide a supplemental opinion commenting on the current severity of the Veteran's service-connected disability.  The complete rationale for all opinions expressed must be set forth in the supplemental examination report.   

2.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development deemed necessary, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should readjudicate the Veteran's claim for entitlement to an increased disability rating for service-connected PTSD with major depressive disorder, currently rated as 50 percent disabling, from July 12, 2006, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


